Citation Nr: 1802676	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for atrial fibrillation associated with sleep apnea-hypopnea syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active duty service from June 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2013, November 2014, and March 2017, the appeal was remanded to the RO for further development.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  Atrial fibrillation is manifested by more than four episodes of atrial fibrillation per year documented by ECG without congestive heart failure, and resulting in workload METS of less than 5 causing dyspnea, fatigue, angina, dizziness, or syncope and LVEF greater than 50 percent.  

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for atrial fibrillation associated with sleep apnea-hypopnea syndrome have not been met.  38 U.S.C. 
§ 5110 (b)(2) (2012); 38 C.F.R. §§ 4.104, Diagnostic Codes 7010 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Increased Rating Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R.§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Atrial Fibrillation 

The Veteran's atrial fibrillation is rated under Diagnostic Code 7010 for supraventricular arrhythmias.  Under that regulation, paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor warrants a 30 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7010.  A 30 percent rating is the maximum rating available under this diagnostic code. 

A higher rating is available in the presence of sustained ventricular arrhythmia under Diagnostic Code 7011.  Under that code, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs (metabolic equivalents), but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an EF of less than 30 percent. 

Several VA examinations were performed and opinions obtained and the Veteran has also sought treatment for his heart disability.   In August 2008, the VA examiner documented irregular heartbeat and a history of pacemaker implantation in 2006, which has not prevented additional episodes of atrial fibrillation, but maintains a minimally effective heartbeat.  Two episodes of atrial fibrillation occurred in 2007.  

In November 2009, the Veteran was noted to have been diagnosed with atrial fibrillation in 2003 and to have had a pacemaker implanted in 2006 for sick sinus syndrome that was not secondary to his atrial fibrillation.  The Veteran reported that no significant blockage of the coronary arteries was found at that time and denied a diagnosis of congestive heart failure.  He was currently taking several medications for his disability.  The clinical examination revealed irregular heart rate and rhythm with ventricular response of approximately 80.  There was no murmur or gallop.  An electrocardiogram was performed, and the METS were estimated to be 8. 

A December 2009 VA examiner noted that a cardiac stress test performed in March 2008 revealed nonischemic cardiomyopathy with EF of 48 percent.  The March 2008 stress test is also separately of record.     

A February 2010 letter from Dr. AJS stated that the Veteran had dyspnea on exertion and fatigue and has shortness of breath with one flight of stairs.  Dr. AJS indicated that this level of activity is in the 3 to 4 METS range.  Dr. AJS also stated that the Veteran is unable to perform activities greater than 8 metabolic equivalents.  

In February 2014, the VA examiner noted four unsuccessful cardioversions.  The examiner observed an irregular heartbeat.  A May 2010 stress echo was discussed and results included abnormal myocardial perfusion and moderate postero apical ischemia.  LV dilation was normal.  An echocardiogram from December 2012 was noted as revealing an LVEF of 60 to 65 percent and abnormal wall thickness.  Interview-based METS indicated that dyspnea, fatigue, angina, and dizziness resulted at 5 to 7 METS, consistent with walking one flight of stairs, golfing, mowing the yard, and heavy yard work.  

In response to the November 2014 Board remand, an opinion was obtained in August 2015 as to the presence of congestive heart failure.   Treatment records from Dr. GDU dated in 2006 reveal a history of mild congestive heart failure.  However, no contemporaneous diagnosis of congestive heart failure was documented in the records and subsequent VA and private treatment notes, including cardiac testing, do not reflect the presence of congestive heart failure.  The August 2015 VA examiner confirmed that a December 2012 echocardiogram did not reflect congestive heart failure.  

In addition, a July 2016 VA examiner opined that the Veteran does not have chronic congestive heart failure.  The examiner reviewed the private treatment records from Dr. GDU and observed that the Veteran was not treated for congestive heart failure and that the disorder was not part of the Veteran's discharge diagnosis list.  The examiner also noted that he had no rales, jugular extension, or edema of the lower extremities, which are all physical manifestations of congestive heart failure.  The examiner observed that in Dr. GDU's notes, he reported a past echocardiogram with an EF of 40 percent with a repeat transesophageal echocardiogram in January 2007 with an EF of 50 percent.  The July 2016 VA examiner also observed that the Veteran had a normal echocardiogram in December 2012.  Therefore, based on the Veteran's medical record history, the examiner determined that the Veteran had a history of mild congestive heart failure, per Dr. GDU, that had resolved.  In support of this conclusion, the examiner noted that the Veteran had normal wall motion and normal EF on subsequent cardiac echocardiograms and is not currently being treated for a congestive heart failure condition.  

In light of the above, the Board finds the manifestations of the Veteran's atrial fibrillation do not more closely approximate a rating in excess of 60 percent.  The 30 percent rating contemplates the Veteran's chronic atrial fibrillation, and is the highest rating available pursuant to Diagnostic Code 7010.  A rating in excess of 30 percent is considered pursuant to Diagnostic Code 7011, for sustained ventricular arrhythmia.  It is not apparent that the Veteran's atrial fibrillation constitutes a sustained arrhythmia, but even so, the Board determines that the criteria for a rating in excess of 30 percent have not been met.

The higher rating requires the presence of congestive heart failure, METS greater than 3 or less than 5, or LVEF of 50 percent or less.  While a history of mild congestive heart failure was documented by Dr. GDP in 2006, clinical findings and testing in treatment notes and at VA examinations throughout the appeal period refute a current diagnosis of congestive heart failure.    

Regarding METS, In November 2009, METS were estimated to be 8.  In February 2010, Dr. AJS estimated METS to be in the 3 to 4 range, but then indicated that the Veteran was not able perform activities greater than 8 METS.  The February 2014 VA examiner reported estimated METS of 5 to 7.  A rating in excess of 30 percent requires METS of less than 5.  However, Dr. AJS does not provide context for the determination that the Veteran's METS were less than 5 and then contradicts himself by suggesting that the Veteran has capabilities up to 8 METS.  Further, both Dr. AJS and the February 2014 VA examiner note walking stairs as an example of an activity at the METS level of 3 to 5.  Consequently, the Board determines that the statement of Dr. AJS is insufficient to warrant an increase in the Veteran's rating for atrial fibrillation, and that a preponderance of the evidence regarding METS supports a rating of 30 percent, but no greater.  

Dr. GDU's notes report an echocardiogram in January 2007 that showed an EF of 50 percent and an EF of 48 percent was found at the March 2008 stress test.  However, in February 2014, the EF was around 60 to 65 percent.  The Veteran filed his claim in May 2008 and while it appears that the Veteran's heart function was diminished in the several months prior to the claim, it also appears that it then underwent sustained improvement with regard to left ventricular function.  The July 2016 VA examiner had considered these findings in relation to the Veteran's purported congestive heart failure and determined that it had resolved.  Therefore, the Board determines that a rating in excess of 30 percent for atrial fibrillation as a result of the EF of 48 percent found in March 2008 is not warranted.   

In light of the above, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 30 percent for atrial fibrillation associated with sleep apnea-hypopnea syndrome.  Therefore, the claim is denied.  
 
TDIU

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Here, the Veteran's sleep apnea is rated as 50 percent disability and his atrial fibrillation is rated as 30 percent disabling, which combine to a 70 percent rating.  Therefore, the Veteran meets the schedular TDIU criteria under 38 C.F.R. § 4.16(a).  

The evidence shows that her educational background includes a high school education and his occupation history shows he worked for almost two decades for the United States Postal Service.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

A May 2010 Social Security Administration (SSA) Disability Determination cites "other disease of the circulatory system" as the Veteran's primary disability, but finds that the disability was not so severe as to render him unable to work.  VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless, the Board also finds that the Veteran is not unemployable due solely to service-connected disability. 

In March 2008, Dr. AJS provided a statement saying that the Veteran is unable to work without becoming short of breath and suffers from dyspnea and orthopnea.  Dr. AJS opined that the Veteran should be considered for long-term disability.

The February 2014 VA examiner noted that the Veteran's cardiac disability results in diminished exercise tolerance and the Veteran being unable to walk for prolonged periods of time.  

A May 2014 VA examiner reviewed the record and noted that the Veteran has morbid obesity, diabetes, hypertension, renal insufficiency and a remote 90-pack per year tobacco history in addition to his service-connected disabilities of atrial fibrillation and severe obstructive sleep apnea.  The examiner also noted decreased exercise tolerance.  Reviewing the Veteran's VA treatment, the examiner noted that the Veteran had been compliant with his CPAP machine with good efficacy on his current settings and that the atrial fibrillation had been rate-controlled since February 2010.  The examiner also noted a November 2009 echocardiogram showing no evidence of congestive heart failure.  In light of these facts, the examiner commented that the Veteran's service-connected disabilities would not preclude him securing or maintaining a substantially gainful occupation.  The examiner indicated that the Veteran's decreased exercise tolerance and fatigue are more likely related to his other comorbid conditions, most  specifically his morbid obesity with deconditioning, than to service-connected disability.

In April 2015, a letter was received from the Veteran's treating physician, Dr. JAR who noted the Veteran's multiple disabilities of hypertension with hypertensive cardiovascular disease, chronic kidney disease-stage III, type II diabetes mellitus, COPD, obstructive sleep apnea, and chronic atrial fibrillation.  Then, Dr. JAR stated that the Veteran had been disabled and unable to obtain gainful employment due to his atrial fibrillation.  

In July 2017, in accordance with the March 2017 Board remand, an addendum was obtained from the May 2014 VA examiner.  The examiner noted the Veteran's rate- controlled atrial fibrillation condition and observed that the Veteran's sleep apnea is "under excellent control."  The examiner then found that the Veteran's limited functional status is more likely due to his morbid obesity with BMI of greater than 50 and 90-pack tobacco history with severe COPD that are not service connected conditions.  Therefore, the examiner concluded that the Veteran's TDIU is less likely as not caused by his service-connected disabilities alone.

The March 2008 statement by Dr. AJS does not address the Veteran's may other disabilities in assessing whether the Veteran is a candidate for long-term disability or unemployability.   Similarly, Dr. JAR did not offer a rationale for the opinion that the Veteran's atrial fibrillation rendered him unemployable.   Therefore, the Board finds the statements of Dr. AJS and DR. JAR to lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In contrast, the May 2014 and July 2017 VA examiner considered the Veteran's many physical disabilities and his obesity in assessing the Veteran's ability to obtain and maintain substantially gainful employment.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Given the overall disability picture, and the Veteran's history of employment and educational background, the Board finds that the preponderance of the evidence shows that he is not incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities, as opposed to his numerous non-service-connected conditions, i.e., his hypertension with hypertensive cardiovascular disease, chronic kidney disease-stage III, type II diabetes mellitus, COPD, that render it difficult for him to obtain and retain employment.  Thus, the Board finds that the benefit sought on appeal must be denied.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for atrial fibrillation associated with sleep apnea-hypopnea syndrome is denied.

Entitlement to TDIU is denied.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


